— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 29, 2010 (People v Alongé, 74 AD3d 1354 [2010]), affirming a judgment of the Supreme Court, Kings County, rendered October 1, 2007.
*838Ordered that the application is denied.
The appellant failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Balkin, Austin and Roman, JJ., concur.